                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


REBECCAH J. JONES,

                    Plaintiff,
                                                     Case No. 19-cv-947-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                    Defendant.


   ORDER DENYING PLAINTIFF’S REQUEST TO PROCEED WITHOUT
PREPAYING THE FILING FEE (DKT. NO. 2) AND REQUIRING PLAINTIFF TO
                    PAY PARTIAL FILING FEE


      The plaintiff, who is representing herself, has filed a complaint seeking

judicial review of a final administrative decision denying her claim for disability

insurance benefits under the Social Security Act. Dkt. No. 1. She also filed a

motion for leave to proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

has the ability to pay part of the filing fee. The plaintiff indicates that she is a

widow, that she has income of $2,000 per month, and that she is responsible

for supporting two disabled adults. Dkt. No. 2 at 1-2. The plaintiff states that

her monthly expenses total $4,230 ($600 mortgage, $150 car payment, $200


                                          1
credit card payments, $3,000 other household expenses, $80 water, $200

insurance). Id. at 2-3. Although the plaintiff lists significantly more outgoing

expenses than income each month, she also indicates that she has $3,000

cash or in a checking/savings account. Id. at 3. The court takes the plaintiff’s

word that she has hefty monthly “other household expenses,” but based on the

amount of money the plaintiff has on hand (in an accessible checking or

savings account), she should be able pay a partial filing fee. The court will

order the plaintiff to pay a partial filing fee of $200.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied benefits and that

she believes the Commissioner’s unfavorable conclusions in denying those

benefits are not supported by substantial evidence and/or are contrary to law

and regulation. Dkt. No. 1 at 4. In addition, the plaintiff states that she and her

husband were married at the time of his death and that, prior to his death,

they had adopted two disabled adults. Id. The plaintiff is seeking widow’s

                                          2
benefits for herself and survivor benefits for her two adopted sons. Id. At this

early stage in the case, due to the fact that the plaintiff is unrepresented by

counsel, and based on the information in her complaint, the court concludes

that there may be a basis in law or in fact for the plaintiff’s appeal of the

Commissioner’s decision, and that the appeal may have merit, as defined by 28

U.S.C. §1915(e)(2)(B)(i).

      The court DENIES the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2. The court ORDERS that by the end of the

day on July 24, 2019, the plaintiff shall pay a partial filing fee of $200. If the

court does not receive the filing fee by the deadline, it may dismiss this case for

the plaintiff’s failure to diligently pursue it.

      Dated in Milwaukee, Wisconsin this 2nd day of July, 2019.

                                         BY THE COURT:


                                         _____________________________________
                                         HON. PAMELA PEPPER
                                         United States District Judge




                                           3
